DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed January 10, 2022 and the Supplemental Amendment filed February 23, 2022.
In view of the Amendments, the objection to the drawings, the claim objections, and the rejection of claims 2-5 and 20-21, as set forth in the Office Action dated 07/08/2021, are withdrawn.
Claims 2-3, 5, 7-8, and 11-19 are amended.
Claims 3-4 and 20-21 are canceled.
Claims 22-25 are added.
Claims 2, 5-19, and 22-25 are pending.

Allowable Subject Matter
Claims 2, 5-19, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a system computer configured to detect one of a patient motion or a mechanical shock wherein at least one of the motion detectors is disposed on the monitor of the wearable treatment device to detect a force indicative of a mechanical shock to the monitor and when the mechanical shock is greater than a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792